DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 08/03/21. The amendments made to the claims have overcome the objections and 112b rejections previously set forth in the office action mailed 02/03/21 but do not place the application in condition for allowance for the reasons set forth below. Claims 10-19 are pending. Claim 1-9 and 20 are cancelled. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Cole’s embodiment of Fig. 12 is used in the new rejections instead of the embodiment of Figs. 11a-d. Please see details of the updated rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US20070156164A1), herein Cole.
Re. claim 10, Cole discloses a handpiece (Fig. 12) used to extract hair from patient's skin, comprising: 
a housing 1200; 
a power generator (Capture 1, the battery) provided in the housing 1200; 
a power transmitting part 1211 (power transmitting part is a motor, [0133], Fig. 12) configured to transmit a rotating force generated from the power generator 1211 ([0133], power transmitting part 1211 generates rotational motion); and 
a punching needle 800/1210 ([0057], the punch needle has many designs) engaged with a front portion of the power transmitting part 1211 (Fig. 12, punch needle 800/1160 is located at a distal end wherein the punch needle 1210 is connected with the front portion of the power transmitting part 1211 via several components such as 1219, 1215, 1218, and etc…) and inserted into the patient's skin while being rotated due to the rotating force generated from the power generator ([0133], rotating punch needle 1210 is being inserted into the human skin),
wherein an accommodation space (best shown in Fig. 8, the punch needle 800, where in the accommodation space would be the lumen of the punch needle 800), into which follicle of extraction target hair is inserted, is formed in the inside of a front portion of the punching needle 800 ([0101] explains the target hair is being extracted and inserted inside the punching needle at a front portion of the punching needle), 
a punching portion 802 of contacting with the patient's skin and punching the patient's skin is provided in the front end portion of the punching needle 800 ([0099]-[0101], 802 punching portion has cutting edges at the front end portion to punch the patient’s skin), 
the punching portion 802 comprises a first punching portion (803, Fig. 8) and a second punching portion 804 (Fig. 8) which have different-shaped cutting edges (803 is a sharpened/pointy cutting edge, 804 is a smooth cutting edge) at the front end portion of the punching needle, and 
a first cutting edge 803 provided in the first punching portion (Fig. 8) is formed in a shape that is sharper than that of a second cutting edge 804 provided in the second punching portion (803 is a sharpened/pointy cutting edge, 804 is a smooth cutting edge; [0099]) and the first cutting edge 803 starts punching the patient's skin before the second cutting edge 804 contacts the patient's skin when the first cutting edge 803 is positioned proximate to the patient's skin (the examiner notes that the claim is drawn to an apparatus but not drawn to a method of use. If the first cutting edge 803 (the pointy portion) is angled on the patient’s skin at a determined angle by a user, it is fully capable of punching the patient’s skin first before the second cutting edge 804 contacts the patient’s skin when the first cutting edge 803 is positioned proximate to the patient’s skin).  
the power transmitting part 1211 rotates the punching needle in both directions alternatively ([0133], the power transmitting part 1211 generates rotational motion that is converted to oscillating motion (moves back and forth in two directions) of the punching needle); and 
the power transmitting part 1211 starts rotating in response to a manipulation command of a user through a manipulator 1220 ([0133], the manipulator 1220 is activated by the user to start the punch needle 1210 oscillating, wherein the oscillating is converted from the rotational motion of the power transmitting part 1211), and returns the punching needle to an original position of the punching needle before starting the rotation ([0133], the power transmitting part 1211 provides rotation and oscillation motions to the punching needle 1210 up to 360 degrees. This means that the punching needle 1210 rotates one whole 360 degrees (0⁰-360⁰), and it will return to its original position at 0⁰ and then starts a new rotational cycle) and stops the punching needle in response to a release of the manipulation (since the manipulator 1220 is a switch, it can be switched back to stop the punching needle when the user desires).

    PNG
    media_image1.png
    364
    525
    media_image1.png
    Greyscale

Re. claim 11, Cole further discloses wherein the first punching portion is formed to decrease a thickness of the punching needle toward a front side such that the first cutting edge having a sharp tip is formed at a front end portion of the punching needle 800 (best shown in Fig. 8, the first punching portion which is formed to decrease a thickness of the punching needle toward the front end making edge 803 have a sharp tip).
Re. claim 12, Cole further discloses wherein: the first punching portion has a wedge portion 809 of a recessed shape on an outer circumference of a front portion such that the first cutting edge having the sharp tip is formed at the front portion of the first punching portion due to the wedge portion (best shown in Fig. 8, wedge 809 has a recessed shape on an outer circumference of the front portion of the punching needle, and it forms the sharp tip for the first punching portion); and the first cutting edge 803 formed at the front portion of the first punching portion is formed in a direction X2 that is obliquely inclined with respect to a central 800 due to the wedge portion 809 (see Fig. 8 and Capture 2 below).

    PNG
    media_image2.png
    469
    513
    media_image2.png
    Greyscale

Re. claim 13, Cole further discloses wherein the wedge portion 809 formed on the outer circumference of the front portion of the first punching portion is formed of a recess of a triangular shape having a front inclined surface and a rear inclined surface (Fig. 8 and Capture 3).

    PNG
    media_image3.png
    372
    437
    media_image3.png
    Greyscale

Re. claim 15, Cole further discloses wherein an end portion of the second cutting edge 804 provided in the second punching portion is rounded so that the portion, which comes into ([0100], 804 is rounded so that it is formed in a dull/blunt shape).
Re. claim 16, Cole further discloses wherein the first punching portion 920 is formed such that an entirety or a portion of the front end portion thereof protrudes more forward than a front end portion of the second punching portion 920 (Fig. 9a, [0103], the punch needle 910 is similar to the punching needle 800 and the first punching portion of the needle 910 would be protruding forward more than the second punching portion).
Re. claim 18, Cole further discloses wherein the punching needle 800 further comprises a cutout portion 805 (cutout portion 805 is a lead-in groove) formed to extend rearward in a length direction of the punching needle at one side of the front portion of the punching needle (best shown in Fig. 8).
Re. claim 19, Cole further discloses wherein the power generator 1162 is driven to rotate the punching needle in the both directions within an angle range in which the first punching portion is formed ([0127], power generator 1612 generates power for the power transmitting part 1611 to rotate the punching needle in a forward or backward (both directions within an angle range in which the first punching portion is formed) positions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Osstman, US20080234698, herein “Osstman”.
Re. claim 14, Cole discloses the punching needle of claim 10, but it is silent about wherein: the first punching portion comprises a dumbbell-shaped portion having a diameter reduction portion which is located at the front end portion and of which an outer diameter and an inner diameter become smaller toward a rear side; a diameter expansion portion which is located at the rear side of the diameter reduction portion and of which an outer diameter and an inner diameter becomes larger toward a rear side; and a connection portion which is formed in a cylindrical tube shape and which connects between the diameter reduction portion and the 
However, Osstman teaches a similar device, in the same field of endeavor which is a hair extracting device, wherein the device includes a punching needle having a lumen, a punching portion with different punching portion comprises different cutting edge shapes. Furthermore, Osstman teaches the first punching portion comprises a dumbbell-shaped portion as required (See Capture 4a below, the shape of the first punching portion (formed by 94) appears as a dumbbell that is cut in half horizontally, wherein the largest diameter of 94 is at the middle and moving toward the left side, the outer and inner diameters become smaller to form cutting edge 96. Furthermore, Capture 4b shows, the largest diameter of the 94 is at the middle, moving from the right side (from cutting edge 96) toward the middle portion of 94, the outer and inner diameters get larger, wherein 96 is formed in a cylindrical tube shape and connects between the diameter reduction portion and the diameter expansion portion (Capture 4a). In addition, the first cutting edge having a sharp tip is formed at the front end portion of the diameter reduction portion as shown in Capture 4c). The dumbbell-shape portion is identified as a crown-type distal tip which is for improving retention of a harvested specimen ([0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the punching portion in Cole with the punching portion of Osstman for improving retention of a harvested hair follicle.

    PNG
    media_image4.png
    596
    491
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    661
    577
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    604
    515
    media_image6.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Rassman, US5817120, herein “Rassman”.
Re. claim 17 Cole discloses the punching needle, but it is silent about wherein an entirety or a portion of the second punching portion is formed of a transparent material.
However, Rassman teaches a similar device, in the same field of endeavor which is a needle cutting device for hair, wherein the device includes a needle with different punching/cutting portion (Fig. 4-7) wherein the cutting portion is made of polycarbonate steel which is a transparent material to enhance the sturdiness of the needle and reduces the chances that the punching portions break off in the incision (Col. 9, lin. 35-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the punching portions of the punching needle in Cole to be made by polycarbonate steel as suggested and taught by Rassman so that the punching portions could be more sturdy and avoid breaking off during extracting hair procedures. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771